Citation Nr: 1503524	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-33 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal disability.

4.  Entitlement to service connection for a bilateral neurologic disability of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969, which includes service in the Republic of Vietnam.  He received the Combat Infantryman Badge and Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss, tinnitus, acid reflux, and bilateral peripheral neuropathy of the upper and lower extremities.

The Veteran testified before the undersigned at a July 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, a March 2010 VA neurology consultation note and a June 2012 VA gastroenterology consultation note include diagnoses of polyneuropathy, Barrett's esophagus, hiatal hernia, and a nodule/polyp of the stomach.  Thus, there is competent evidence of current neurologic and gastrointestinal disabilities.  

As for the claimed neurologic disability, the Veteran served in Vietnam so he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  Presumptive service connection on the basis of presumed exposure to herbicides is possible for "early onset peripheral neuropathy" (i.e., neuropathy that manifested to a compensable degree within one year of the Veteran's service in Vietnam).  In his November 2012 substantive appeal (VA Form 9), he alluded to the fact that his neurologic symptoms may have been present ever since service.  Although there is some evidence to the contrary (e.g., there is no evidence of any complaints or treatment for neurologic symptoms in his service treatment records, the first post-service clinical evidence of neurologic symptoms is not for many years after service, and he provided information on a March 1969 report of medical history form which is inconsistent with any report of neurologic symptoms in service), there is nonetheless competent evidence that the Veteran may have experienced neurologic symptoms within a year of his Vietnam service.  Hence, service connection for his current bilateral neurologic disability of the upper and lower extremities is potentially warranted on a presumptive basis.

With respect to the claimed gastrointestinal disability, the Veteran reported during the July 2013 hearing that his symptoms possibly had their onset in the early 1970s; however, there is objective evidence of even earlier symptoms in that service treatment records include a June 1968 record of treatment for subsiding nausea and diarrhea.  Also, the Veteran reported on the March 1969 report of medical history form that he experienced occasional indigestion.  Thus, there is competent evidence of in-service gastrointestinal symptoms and potential continuation of those symptoms in the years since service, suggesting that the current gastrointestinal disability may be related to service.

In light of the above evidence, VA's duty to obtain examinations as to the nature and etiology of any current gastrointestinal disability and neurologic disability of the upper and lower extremities is triggered.  Such examinations are needed to obtain medical opinions as to the etiology of the current gastrointestinal and neurologic disabilities.

As for the claimed hearing loss and tinnitus, the Veteran contends that these disabilities are related to exposure to loud noises in service associated with military weaponry.  He has particularly identified one occasion in Vietnam during which a fellow service member who was immediately next to him fired off "a full magazine."  Within months of returning from Vietnam, the Veteran reportedly experienced extreme right ear pain and was diagnosed as having a probable perforated eardrum.

A VA audiologic examination was conducted in October 2009 and the Veteran was diagnosed as having bilateral sensorineural hearing loss as defined by VA and tinnitus.  See 38 C.F.R. § 3.385 (2014).  The examiner who conducted the examination opined that it was not likely that the Veteran's hearing loss was the result of military noise exposure.  She reasoned that service treatment records indicated that the Veteran's hearing was within normal limits at the time of his separation from service and that a review of medical literature indicated that in cases where entrance and separation examinations were normal, there was no scientific basis for concluding that hearing loss that develops afterward is causally related to service.

As for tinnitus, the examiner concluded that it was not possible to determine the etiology of the disability without resorting to mere speculation.  She explained that there was no documentation of tinnitus in the Veteran's service treatment records and that he was exposed to noise in service and after service.

The October 2009 opinions pertaining to the Veteran's hearing loss and tinnitus are insufficient because they are largely based on the absence of clinical evidence of hearing loss and tinnitus in his service treatment records and they do not reflect consideration of his reports of extreme right ear pain and the findings of a probable perforated eardrum within months of returning from Vietnam.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The opinion relating to tinnitus is also insufficient because it is partly based on the fact that the Veteran was exposed to noise following service as well as in service.  The examination report indicates that such post-service noise exposure was associated with his work in construction; however, he has subsequently explained that his job in construction involved managerial/office/drafting work and that he was not routinely exposed to construction noise.  This fact was not considered by the October 2009 examiner.  See Id.  Also, the opinion pertaining to tinnitus weighs neither for nor against the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

In addition, the claim of service connection for tinnitus is inextricably intertwined with the claim of service connection for hearing loss because the October 2009 examination report includes an opinion that the tinnitus was likely associated with the hearing loss.  

Thus, a remand is necessary to obtain new opinions as to the etiology of the Veteran's hearing loss and tinnitus.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current hearing loss and tinnitus.  All indicated tests and studies shall be conducted.

The claims file, including any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

With respect to any hearing loss and tinnitus diagnosed since August 2009, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current hearing loss had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed sensorineural hearing loss), is related to the Veteran's presumed noise exposure in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current tinnitus had its onset in service, had its onset in the year immediately following service (in the case of any current tinnitus that represents an organic disease of the nervous system), is related to the Veteran's presumed noise exposure in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner shall acknowledge and comment on any hearing loss and tinnitus diagnosed since August 2009, the Veteran's presumed noise exposure in service, his report of "ear, nose or throat trouble" on the March 1969 report of medical history form, his reports of extreme right ear pain and the findings of a probable perforated eardrum within months of returning from Vietnam, and his reports of only working in a managerial-type position related to construction following service with no regular exposure to construction noise.

For purposes of the above opinions, the examiner shall presume that the Veteran's reports of noise exposure in service are accurate.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report noise exposure in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for hearing problems and tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability.  All indicated tests and studies shall be conducted.

The claims file, including any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

With respect to each current gastrointestinal disability identified (i.e., any gastrointestinal disability diagnosed since August 2009 including, but not limited to, hemorrhoids, Barrett's esophagus, hiatal hernia, and a stomach nodule/polyp), the examiner shall answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the current gastrointestinal disability had its onset in service, is related to the Veteran's gastrointestinal problems in service, is related to his presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner shall acknowledge and comment on all gastrointestinal disabilities diagnosed since August 2009 (including, but not limited to, hemorrhoids, Barrett's esophagus, hiatal hernia, and a stomach nodule/polyp), all instances of treatment for gastrointestinal problems in the Veteran's service treatment records (including the June 1968 treatment for nausea and diarrhea), the Veteran's report of "frequent indigestion" on the March 1969 report of medical history form, and his presumed exposure to herbicides in service.

For purposes of the above opinion, the examiner shall presume that the Veteran's reports of gastrointestinal symptoms in service are accurate.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report gastrointestinal symptoms in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  
If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current neurologic disability of the upper and lower extremities.  All indicated tests and studies shall be conducted.

The claims file, including any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

With respect to each current neurologic disability identified (i.e., any neurologic disability diagnosed since August 2009 including, but not limited to, polyneuropathy, a neuroma, and peripheral neuropathy NOS), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current neurologic disability had its onset in service, had its onset in the year immediately following service, is related to the Veteran's presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

(b)  Does any current neurologic disability constitute early onset peripheral neuropathy (i.e., neuropathy that manifested to a compensable degree within one year of the Veteran's service in Vietnam)?

In formulating the above opinions, the examiner shall acknowledge and comment on all neurologic disabilities diagnosed since August 2009 (including, but not limited to, polyneuropathy, a neuroma, and peripheral neuropathy NOS) and the Veteran's presumed exposure to herbicides in service.

For purposes of the above opinion, the examiner shall presume that any of the Veteran's reports of neurologic symptoms in service are accurate.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report neurologic symptoms in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

